Title: From James Madison to Edmund Pendleton, 30 October 1781
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. Oct. 30th. 1781.
I return you my fervent congratulations on the glorious success of the combined arms at York & Glocester. We have had from the Commander in chief an official report of the fact with a copy of the capitulation, and a general intimation that the no. of prisoners excluding seamen &c. would exceed 5000; but no detail of our gains. If these severe doses of ill fortune do not cool the phrenzy and relax the pride of Britain, it would seem as if Heaven had in reality abandoned her to her folly & her fate. This campaign was grounded on the most intense exertion of her pecuniary resources. Upwards of 20 Millions were voted by the Parliament. The King acknowledged that it was all he asked, and all that was necessary. A fair trial has then been made of her strength: and what is the result? They have lost another army, another colony, another island, and another fleet of her trade; their possessions in the E. Indies which were so rich a source of their commerce & credit, have been severed from them perhaps for ever; their naval armaments, the bulwarks of their safety & the idols of their vanity have in every contest felt the rising superiority of their Enemies. In no points have they succeeded except in the predatory conquest of Eustatia of which they have lost the greatest part of every thing except the infamy, and in the relief of Gibralter which was merely a negative advantage. With what hope or with what view can they try the fortune of another campaign? Unless they can draw succour from the compassion or jealousy of other powers of which it does not yet appear that they have any well founded expectation, it seems scarcely possible for them much longer to shut their ears against the voice of peace.
I am sorry to find that the practice of impressing is still kept up with you. It is partial & oppressive with respect to individuals & I wish it may not eventually prove so with respect to the State. The zeal & liberality of those State[s] which make undue advances may not find an equal disposition to reimbur[se] them in others which have had more caution or less occasion for such exertions.
You are not mistaken in your apprehensions for o[ur] Western Interests. An agrarian law is as much covete[d] by the little members of the Union, as ever it was by the indigent Citizens of Rome. The conditions annexed by Virginia to her territorial cession has furnished a Committee of Congres[s] a handle for taking up questions of right both with respect to the Ceding States, and the great land compan[ies] which they have not before ventured to touch. We ha[ve] made every opposition & remonstrance to the Conduct of the Co[mm]ittee which the forms of proceeding will admit. When a report is made we shall renew our efforts upon more eligible ground, but with little hope of arresti[ng] any aggression upon Virginia which depends solely on the inclination of Congress. Since the close of the Confederation however, it has been understood that seven votes are necessary to carry every question. This rule in proportion to the thinness of Congress opposes a difficulty to those who attack. It will therefore I believe be impossible for the Enemys of Virginia to obtain any positive injury to her rights. My greatest anxiety at present is lest the attempts for that purpose may exasperate the Assembly into measures which will furnish new hopes to the British Court to persevere in the war, and new baits for the credulity of the British nation. The good sense of the Assembly will however I flatter myself temper every expressi[on of] their displeasure with a due respect to thi[s con]sideration. It would be peculiarly unhappy if any symptoms of disunion among ourselves should blast the golden prospects which the events of the campaign have opened to us.

We have nothing new from any quarter. The British fleet has not returned to N. York as was here reported & believed. It consists of 25 Sail of the line several 50s and frigates. The no. of Troops is varied by our intelligence from 4 to upwards of 6000.
With sincere regard I Dr Sir Yr’s &c
J. Madison Junr.
P.S. A report came yesterday from Baltimore, that Rodney with several Ships of the line & 30 or 40 transports laden in part with the residue of Statia plunder has fallen into the hands of the combined fleets. This morning the same report coming from N. York gives some probability to the thing.
